EXHIBIT 10.10

 

inTEST CORPORATION

2007 STOCK PLAN

 

ARTICLE I

ESTABLISHMENT

 

1.1.     Purpose. The inTEST Corporation 2007 Stock Plan (the "Plan") is hereby
established by inTEST Corporation (the "Company"). The purpose of the Plan is to
promote the overall financial objectives of the Company and its stockholders by
motivating those persons selected to participate in the Plan to achieve
long-term growth in the equity of the Company and by retaining the association
of those individuals who are instrumental in achieving this growth. The Plan
provides additional incentives to officers and other key employees ("Key
Employees"), consultants ("Consultants") and members of the Board of Directors
of the Company or its Affiliates, as defined herein ("Directors"), to enter into
or remain in the service or employ of the Company or its Affiliates and to
devote themselves to the Company's success by granting such individuals an
opportunity to acquire or increase their proprietary interest in the Company
through receipt of (i) rights (the "Options") to acquire the Company's Common
Stock, par value $.01 per share (the "Common Stock"), and (ii) awards of shares
of the Common Stock ("Stock Awards").

 

1.2.     Two-Part Plan. The Plan shall be divided into two sub-plans: the "Key
Employee Plan," which will govern benefits for Key Employees, as defined herein,
and the "Non-Qualified Plan," which will govern benefits to Directors and
Consultants. All provisions hereunder which refer to the "Plan" shall apply to
each of the Key Employee Plan and the Non-Qualified Plan.

 

 

ARTICLE II

STOCK SUBJECT TO PLAN

 

2.1.     Aggregate Maximum Number. The aggregate maximum number of shares of the
Common Stock for which Options or Stock Awards may be granted under the Plan,
including without limitation, the Key Employee Plan, is 500,000 shares (the
"Plan Shares"), which number is subject to adjustment as provided in Section
7.6. Plan Shares shall be issued from authorized and unissued Common Stock or
Common Stock held in or hereafter acquired for the treasury of the Company. If
any outstanding Option granted under the Plan expires, lapses or is terminated
for any reason, or if pursuant to the terms of a Stock Award the shares so
awarded are forfeited, the Plan Shares allocable to the unexercised portion of
such Option, or such forfeited shares of a Stock Award may again be the subject
of an Option or Stock Award granted pursuant to the Plan.

 

 

ARTICLE III

TERM OF PLAN

 

3.1.     Term of Plan. The Plan shall commence on the date of approval of the
Plan by the Board of Directors of the Company ("Effective Date"), but shall
terminate unless the Plan is approved by the stockholders of the Company within
twelve months of such date as set forth in Section 422(b)(1) of the Internal
Revenue Code of 1986, as amended (the "Code"). Any Options granted pursuant to
the Plan prior to approval of the Plan by the stockholders of the Company shall
be subject to such approval and, notwithstanding anything to the contrary herein
or in any Option Document (as defined below), shall not be exercisable until
such approval is obtained. Any Stock Awards granted pursuant to the Plan prior
to approval of the Plan by the stockholders of the Company shall not vest until
after such approval is obtained. No Option or Stock Awards may be granted under
the Plan on or after the date which is ten years after the Effective Date.

 

 

--------------------------------------------------------------------------------

 

 

ARTICLE IV

ELIGIBILITY

 

4.1.     Eligibility.

 

(a)     Key Employee Plan. Except as herein provided, the persons who shall be
eligible to participate in the Key Employee Plan and be granted awards of
Options or Stock Awards ("Benefits") shall be those Key Employees who shall be
in a position, in the opinion of the Committee, as defined herein, to make
contributions to the growth, management, protection and success of the Company
and its Affiliates. Of those persons described in the preceding sentence, the
Administrator, as herein defined, may, from time to time, select persons to be
granted Benefits and shall determine the terms and conditions with respect
thereto. In making any such selection and in determining the form of the
benefit, the Administrator may give consideration to the person's functions and
responsibilities, the person's contributions to the Company and its Affiliates,
the value of the individual's service to the Company and its Affiliates and such
other factors deemed relevant by the Administrator. The term "Affiliates" shall
mean any corporation in which the Company owns, directly or indirectly, 50
percent or more of the voting stock or capital at the time of the granting of
the Option or Stock Award.

 

(b)     Non-Qualified Plan. NQSOs, as defined herein, and Stock Awards may be
granted to Directors and Consultants pursuant to the Non-Qualified Plan as
herein provided.

 

 

ARTICLE V

STOCK OPTIONS

 

5.1.     Key Employee Plan Options. Options granted under the Key Employee Plan
may be either ISOs, as defined herein, or NQSOs. Each Option granted under the
Key Employee Plan is intended to be an incentive stock option ("ISO") within the
meaning of Section 422(b) of the Code for federal income tax purposes, except to
the extent (i) any such ISO grant would exceed the limitation of subsection
5.3(a) below, (ii) any Option is specifically designated at the time of grant
(the "Grant Date") as not being an ISO (an Option which is not an ISO, and
therefore is a non-qualified option, is referred to herein as an "NQSO"), or
(iii) any Option is granted to a person who is not an employee of the Company or
any Affiliate on the Grant Date. Under the Key Employee Plan, Options may be
granted to Key Employees at such times, in such amounts, and on such terms and
conditions as determined by the Administrator, in accordance with the terms of
the Plan, and, in the case of Options granted to any executive officer of the
Company, subject to the further approval and recommendation of a majority of the
Independent Directors and the Board of Directors. "Independent Director" shall
have the same meaning as given to that term in Rule 4200 of NASDAQ's listing
standards, as it may from time to time be amended.

 

5.2.     Non-Qualified Plan Options. Options granted under the Non-Qualified
Plan shall be NQSOs. Such Options may be granted to Directors and Consultants at
such times, in such amounts, and on such terms and conditions as determined by
the Administrator in accordance with the terms of the Plan.

 

-2-

--------------------------------------------------------------------------------

 

 

5.3.     Terms and Conditions of Options. Options granted pursuant to the Plan
shall be evidenced by written documents ("Option Documents") in such form as the
Administrator shall from time to time approve, subject to the following terms
and conditions. Option Documents may also contain such other terms and
conditions (including vesting schedules for the exercisability of Options) which
the Administrator shall from time to time provide which are not inconsistent
with the terms of the Plan. Persons to whom Options are granted are hereinafter
referred to as "Optionees."

 

(a)     Number of Option Shares. Each Option Document shall state the number of
shares of Common Stock ("Option Shares") to which it pertains. If the aggregate
fair market value of Option Shares with respect to which ISOs are exercisable
for the first time by an Optionee during any calendar year (determined as of the
date the ISO is granted) and any options granted under other incentive stock
option plans of the Company exceed $100,000, the portion of such options in
excess of $100,000 shall be treated as options which are not ISOs in accordance
with Section 422(d) of the Code.

 

(b)     Option Price. Each Option Document shall state the price at which an
Option Share may be purchased (the "Option Price"), which shall be not less than
100% of the "Fair Market Value" of a share of the Common Stock on the Grant
Date. If the Common Stock is listed on a national securities exchange, the Fair
Market Value is the closing price of the Common Stock on the relevant date (or,
if such date is not a business day or a day on which quotations are reported,
then on the immediately preceding date on which quotations were reported), as
reported by the principal national exchange on which such shares are traded (in
the case of an exchange). If the Common Stock is not listed on a national
securities exchange, the Fair Market Value will be as determined by the
Administrator in good faith in accordance with Section 409A of the Code. If an
ISO is granted to an Optionee who then owns, directly or by attribution under
Section 424(d) of the Code, shares possessing more than ten percent (10%) of the
total combined voting power of all classes of stock of the Company, then the
Option Price shall be not less than One Hundred and Ten Percent (110%) of the
Fair Market Value of an Option Share on the Grant Date.

 

(c)     Medium of Payment. An Optionee shall pay for Options Shares (i) in cash,
(ii) by bank check payable to the order of the Company or (iii) by such other
mode of payment as the Administrator may approve, including payment through a
broker in accordance with procedures permitted by Regulation T of the Federal
Reserve Board. Furthermore, the Administrator may provide in an Option Document
that payment may be made in whole or in part in shares of the Common Stock held
by the Optionee for more than one year. If payment is made in whole or in part
in shares of the Common Stock, then the Optionee shall deliver to the Company
certificates registered in the name of such Optionee representing shares of
Common Stock legally and beneficially owned by such Optionee, free of all liens,
claims and encumbrances of every kind and having a Fair Market Value on the date
of delivery of such notice that is not less than the Option Price of the Option
Shares with respect to which such Option is to be exercised, accompanied by
stock powers duly endorsed in blank by the record holder of the shares
represented by such certificates. If certificates for shares of the Company's
Common Stock delivered to the Company represent a number of shares in excess
("Excess Shares") of the number of shares required to make payment for the
Option Price of the Option Shares (or the relevant portion thereof) with respect
to which such Option is to be exercised by payment in shares of Common Stock,
the stock certificate issued to the Optionee shall represent the total of the
Option Shares in respect of which payment is so made plus such Excess Shares.
Notwithstanding the foregoing, the Board of Directors, in its sole discretion,
may refuse to accept shares of Common Stock in payment of the Option Price. In
that event, any certificates representing shares of Common Stock which were
delivered to the Company shall be returned to the Optionee with notice of the
refusal of the Board of Directors to accept such shares in payment of the Option
Price. The Board of Directors may impose such limitations or prohibitions on the
use of shares of the Common Stock to exercise an Option as it deems appropriate,
subject to the provisions of the Plan.

 

-3-

--------------------------------------------------------------------------------

 

 

(d)     Initial Exercise. The Administrator shall determine and set forth in the
Option Document the time at which an Option may first be exercised.

 

(e)     Termination of Options. All Options shall expire at such time as the
Administrator may determine and set forth in the Option Document, which date
shall not be later than the last business date immediately preceding the tenth
anniversary of the Grant Date of such Option (the "Expiration Date"). No Option
may be exercised later than the Expiration Date. Notwithstanding the foregoing,
no Option shall be exercisable after the first to occur of the following:

 

(i)      In the case of an ISO, five years from the Grant Date if, on the Grant
Date the Optionee owns, directly or by attribution under Section 424(d) of the
Code, shares possessing more than ten percent (10%) of the total combined voting
power of all classes of stock of the Company;

 

(ii)     The date set by the Board of Directors of the Company to be an
accelerated expiration date after a finding by the Board of Directors of the
Company that a change in the financial accounting treatment for Options from
that in effect on the date the Plan was adopted materially adversely affects or,
in the determination of the Board of Directors, may materially adversely affect
in the foreseeable future, the Company, provided the Board of Directors may take
whatever other action, including acceleration of any exercise provisions, it
deems necessary should it make the determination referred to hereinabove;

 

(iii)    Expiration of one year (or such shorter period as the Administrator may
select and set forth in the Option Document) from the date the Optionee's
employment or service with the Company terminates for any reason other than
circumstances described by Subsection (e)(v), below;

 

(iv)     In the event of a "Change in Control" (as defined in Subsection (f)
below), the Administrator can (A) accelerate the Expiration Date of any Option
which has vested provided an Optionee who holds an Option is given written
notice at least thirty (30) days before the date so fixed, (B) terminate any
Option which has not then vested or (C) accelerate the vesting schedule of any
Option; or

 

(v)     In the case of an Option granted under the Key Employee Plan, a finding
by the Committee, that the Optionee has been discharged from employment with the
Company for Cause. For purposes of this Section, "Cause" shall mean: (A) a
breach by Optionee of his employment agreement with the Company, (B) a breach of
Optionee's duty of loyalty to the Company, including without limitation any act
of dishonesty, embezzlement or fraud with respect to the Company, (C) the
commission by Optionee of a felony, a crime involving moral turpitude or other
act causing material harm to the Company's standing and reputation, (D)
Optionee's continued failure to perform his duties to the Company or (E)
unauthorized disclosure by Optionee of trade secrets or other confidential
information belonging to the Company. In the event of a finding that the
Optionee has been discharged for Cause, in addition to immediate termination of
the Option, the Optionee shall automatically forfeit all Option Shares for which
the Company has not yet delivered the share certificates upon refund of the
Option Price.

 

-4-

--------------------------------------------------------------------------------

 

 

(f)     Change of Control. A "Change of Control" shall be deemed to have
occurred upon the earliest to occur of the following events:

 

(i)     The date the stockholders of the Company (or the Board of Directors, if
stockholder action is not required) approve a plan or other arrangement pursuant
to which the Company will be dissolved or liquidated;

 

(ii)     The date the stockholders of the Company (or the Board of Directors, if
stockholder action is not required) approve a definitive agreement to sell or
otherwise dispose of all or substantially all of the assets of the Company to
any “Unrelated Person” or “Unrelated Persons” (as defined below) acting in
concert with one another. “Person” means any entity, person or group (within the
meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act of 1934.
“Unrelated Person” means any Person other than (1) the Company or any of its
Affiliates or any employee benefit plan (or related trust) sponsored or
maintained by the Company or any of its Affiliates or (2) any Person who, on the
date of this Agreement is the beneficial owner of at least twenty percent (20%)
of the outstanding Common Stock of the Company. “Affiliates” means any
corporation or other business organization in which the Company owns, directly
or indirectly, 50% or more of the voting stock or capital;

 

(iii)    The date the stockholders of the Company (or the Board of Directors, if
stockholder action is not required) and the stockholders of the other
constituent corporation (or its board of directors if stockholder action is not
required) have approved a definitive agreement to merge or consolidate the
Company with or into such other corporation, and such other corporation is an
Unrelated Person, other than a merger or consolidation of the Company in which
holders of shares of the Common Stock of the Company immediately prior to the
merger or consolidation will hold at least a majority of the ownership of common
stock of the surviving corporation (and, if one class of common stock is not the
only class of voting securities entitled to vote on the election of directors of
the surviving corporation, a majority of the voting power of the surviving
corporation's voting securities) immediately after the merger or consolidation,
which common stock (and, if applicable, voting securities) is to be held in
substantially the same proportion as such holders’ ownership of the Common Stock
of the Company immediately before the merger or consolidation;

 

(iv)    The date any Unrelated Person will have become the beneficial owner of,
or will have obtained voting control over, more than forty percent (40%) of the
outstanding shares of the Common Stock of the Company; or

 

(v)     The date individuals who, as of the date of this Agreement, constitute
the Board of Directors of the Company (the “Incumbent Directors”) cease for any
reason to constitute a majority of the members of the Board; provided that any
individual who becomes a director after the date of this Agreement whose
election or nomination for election by the Company’s shareholders was approved
by a majority of the Incumbent Directors (other than an election or nomination
of an individual whose initial assumption of office is in connection with an
actual or threatened “election contest” relating to the election of the
directors of the Company (as such terms are used in Rule 14a-11 under the
Exchange Act), “tender offer” (as such term is used in Section 14(d) of the
Exchange Act) or a proposed merger) will be deemed to be an Incumbent Director.

 

-5-

--------------------------------------------------------------------------------

 

 

(g)     Transfers. No ISO granted under the Plan may be transferred, except by
will or by the laws of descent and distribution. During the lifetime of the
person to whom an ISO is granted, such Option may be exercised only by such
person. No NQSO under the Plan may be transferred, except by will or by the laws
of descent and distribution or pursuant to a qualified domestic relations order
as defined by the Code or Title I of the Employee Retirement Income Security
Act, or the rules thereunder.

 

(h)    Other Provisions. The Option Documents shall contain such other
provisions including, without limitation, additional restrictions upon the
exercise of the Option or additional limitations upon the term of the Option, as
the Administrator shall deem advisable.

 

(i)     Amendment. The Administrator shall have the right to amend Option
Documents issued to an Optionee, subject to the Optionee's consent if such
amendment is not favorable to the Optionee, except that the consent of the
Optionee shall not be required for any amendment made in the event of a Change
of Control. Notwithstanding the foregoing, the Administrator shall not take any
of the following actions without the approval of a majority of the shares
present in person or represented by proxy at a duly convened meeting and
entitled to vote thereon: (i) reduce the exercise price of an outstanding
Option, (ii) exchange an option that has an exercise price that is greater than
the Fair Market Value of a share for cash or shares, or (iii) cancel an Option
in exchange for a replacement Option.

 

5.4.     Exercise.

 

(a)     Notice. No Option shall be deemed to have been exercised prior to the
receipt by the Company of written notice of such exercise and of payment in full
of the Option Price for the Option Shares to be purchased. Each such notice
shall (i) specify the number of Option Shares to be purchased, (ii) satisfy the
securities law requirements set forth in this Section 5.4, and (iii) in the case
of an ISO, state that the Optionee acknowledges that the Options Shares may not
be sold within one year of exercise or two years from the Grant Date and that
the Option must be exercised within three months following termination of
employment or, in the case of termination of employment because of death or
disability, one year from the date of death or disability, in order to maintain
the ISO status of the Option.

 

(b)     Restricted Stock. Each exercise notice shall (unless the Option Shares
are covered by a then current registration statement or a Notification under
Regulation A under the Securities Act of 1933, as amended (the "Securities
Act")), contain the Optionee's acknowledgment in form and substance satisfactory
to the Company that (i) such Option Shares are being purchased for investment
and not for distribution or resale (other than a distribution or resale which,
in the opinion of counsel satisfactory to the Company, may be made without
violating the registration provisions of the Securities Act); (ii) the Optionee
has been advised and understands that (A) the Option Shares have not been
registered under the Securities Act and are "restricted securities" within the
meaning of Rule 144 under the Securities Act and are subject to restrictions on
transfer and (B) the Company is under no obligation to register the Option
Shares under the Securities Act or to take any action which would make available
to the Optionee any exemption from such registration, (iii) such Option Shares
may not be transferred without compliance with all applicable federal and state
securities laws, and (iv) an appropriate legend referring to the foregoing
restrictions on transfer and any other restrictions imposed under the Option
Documents may be endorsed on the certificates. Notwithstanding the above, should
the Company be advised by counsel that the issuance of Option Shares upon the
exercise of an Option should be delayed pending (A) registration under federal
or state securities laws, (B) the receipt of an opinion that an appropriate
exemption therefrom is available, (C) the listing or inclusion of the Option
Shares on any securities exchange or in an automated quotation system or (D) the
consent or approval of any governmental regulatory body whose consent or
approval is necessary in connection with the issuance of such Option Shares, the
Company may defer the exercise of any Option granted hereunder until either such
event in A, B, C or D has occurred.

 

-6-

--------------------------------------------------------------------------------

 

 

(c)     Notice of Disqualifying Disposition. An Optionee shall notify the
Administrator if any Option Shares received upon the exercise of an ISO are sold
within one year of exercise or two years from the Grant Date.

 

ARTICLE VI

STOCK AWARDS

 

6.1.    Grants of Stock Awards. Stock Awards will consist of shares of Common
Stock ("Bonus Shares") transferred to recipients ("Recipient"), either without
payment therefor or with such payment as may be required by the Administrator,
as additional compensation for such Recipient's service to the Company. Stock
Awards shall be subject to such terms and conditions as the Administrator
determines appropriate as evidenced in a written document (an "Award Document"),
including, without limitation, restrictions on the sale or other disposition of
such Bonus Shares and rights of the Company to reacquire such Bonus Shares upon
termination of the Recipient's employment or service within specified periods.

 

6.2.     Transferability; Legends. Bonus Shares may be transferred only if (i)
the Bonus Shares are securities covered by a then current registration statement
or a Notification under Regulation A under the Securities Act, or such transfer
complies with the requirements of Rule 144 of the Exchange Act; and (ii) such
transfer does not violate any restriction imposed on the Stock Award. The Bonus
Shares may bear a legend referring to (x) the restrictions on transferability of
such Bonus Shares, or (y) if the Recipient is subject to Section 16 of the
Exchange Act at the time the Bonus Shares are issued, the liability which may
arise under Section 16 upon disposition of the Bonus Shares.

 

 

ARTICLE VII

ADMINISTRATION

 

7.1.     Administrator. The Administrator for purposes of the Non-Qualified Plan
and the Key Employee Plan will be the Compensation Committee of the Board of
Directors (the "Committee"). The Committee shall operate and administer the
Plan, including the grant of Options and Stock Awards. The Committee may make
such interpretations and construction of the Plan as it deems appropriate or
necessary from time to time in its sole discretion, such interpretations and
construction of the Plan to be final, binding and conclusive.

 

7.2.     Meetings. The Committee shall hold meetings at such times and places as
it may determine. Acts approved at a meeting by a majority of the members of the
Committee or acts approved in writing by the unanimous consent of the members of
the Committee shall be the valid acts of the Committee.

 

7.3.     Discretion of Committee and the Board of Directors. The Committee shall
from time to time at its discretion grant Benefits pursuant to the terms of the
Key Employee Plan and the Board of Directors shall from time to time at its
discretion grant Benefits pursuant to the terms of the Non-Qualified Plan. The
Administrator, as the case may be, shall have plenary authority to determine the
Optionees or Recipients (each a "Participant") to whom and the times at which
Benefits shall be granted, the number of Plan Shares to be covered by such
grants and the price and other terms and conditions thereof, including a
specification with respect to whether an Option is intended to be an ISO,
subject, however, to the express provisions of the Key Employee Plan and
compliance with Rule 16b-3(d) under the Exchange Act. In making such
determinations the Administrator may take into account the nature of the
Participant's services and responsibilities, the Participant's present and
potential contribution to the Company's success and such other factors as it may
deem relevant. The interpretation and construction by the Administrator of any
provision of the Plan or of any benefit granted under it shall be final, binding
and conclusive.

 

-7-

--------------------------------------------------------------------------------

 

 

7.4.     No Liability. No member of the Board of Directors or the Committee
shall be personally liable for any action or determination with respect to the
Plan or any benefit thereunder, or for any act or omission of any other member
of the Board of Directors or the Committee, including but not limited to the
exercise of any power and discretion given to him under the Plan, except those
resulting from (i) any breach of such person's duty of loyalty to the Company or
its stockholders, (ii) acts or omissions not in good faith or involving
intentional misconduct or a knowing violation of law or (iii) any transaction
from which such person derived an improper personal benefit.

 

7.5.    Indemnification. In addition to such other rights of indemnification as
he may have as a member of the Board of Directors or the Committee, and with
respect to the administration of the Plan and the granting of Benefits
hereunder, each member of the Board of Directors and of the Committee shall be
entitled to be indemnified by the Company to the fullest extent permitted by
applicable law, for all expenses (including but not limited to reasonable
attorneys' fees and expenses), judgments, fines and amounts paid in settlement
reasonably incurred by him in connection with or arising out of any action, suit
or proceeding with respect to the administration of the Plan or the granting of
Benefits hereunder (each a "Proceeding") in which he may be involved by reason
of his being or having been a member of the Board of Directors or the Committee,
whether or not he continues to be such member of the Board of Directors or the
Committee at the time of the incurring of such expenses; provided however, that
such indemnity shall not include any expenses incurred by such member of the
Board of Directors or Committee in respect of any matter in which any settlement
is effected in an amount in excess of the amount approved by the Company on the
advice of its legal counsel; and provided further that no right of
indemnification under the provisions set forth herein shall be available to or
accessible by any such member of the Administrator unless within ten (10) days
after institution of any such action, suit or proceeding he shall have offered
the Company in writing the opportunity to handle and defend such action, suit or
proceeding at its own expense. The foregoing right of indemnification shall
inure to the benefit of the heirs, executors or administrators of each such
member of the Board of Directors or the Committee and shall be in addition to
all other rights to which such member of the Board of Directors or the Committee
would be entitled to as a matter of law, contract or otherwise. Expenses
(including attorneys' fees) incurred by a member of the Board of Directors or
the Committee in defending any Proceeding may be paid by the Company in advance
of the final disposition of such Proceeding upon receipt of an undertaking by or
such person to repay all amounts advanced if it should be ultimately be
determined that such person is not entitled to be indemnified under this Article
or otherwise, except that no such advance payment will be required if it is
determined by the Board of Directors that there is a substantial probability
that such person will not be able to repay the advance payments.

 

7.6.    Adjustments on Changes in Common Stock. The aggregate number of shares
of Common Stock as to which Options or Stock Awards may be granted under the
Non-Qualified Plan and the Key Employee Plan, the number of Option Shares
covered by each outstanding Option and the Option Price per Option Share
specified in each outstanding Option shall be appropriately adjusted in the
event of a stock dividend, stock split or other increase or decrease in the
number of issued and outstanding shares of Common Stock resulting from a
subdivision or consolidation of the Common Stock or other capital adjustment
(not including the issuance of Common Stock on the conversion of other
securities of the Company which are convertible into Common Stock) effected
without receipt of consideration by the Company. The Board of Directors shall
have the authority to determine the adjustments to be made under this Section
and any such determination by the Board of Directors shall be final, binding and
conclusive, provided that no adjustment shall be made which will cause an ISO to
lose its status as such.

 

-8-

--------------------------------------------------------------------------------

 

 

 

ARTICLE VIII

MISCELLANEOUS

 

8.1.     Amendment of the Plan. The Board of Directors at any time, and from
time to time, may terminate, suspend, amend or otherwise modify the Plan in such
manner as it may deem advisable. Notwithstanding the foregoing, no amendment of
the Key Employee Plan which would change the eligibility of employees or the
class of employees eligible to receive an Option or Stock Award or increase the
maximum number of shares as to which Options or Stock Awards may be granted will
be effective unless such action is approved by the stockholders of the Company
to the extent stockholder approval is necessary for the Plan to satisfy the
requirements of Section 422 of the Code, Rule 16b-3, any applicable securities
exchange listing requirements, or other applicable requirements.

 

8.2.     Continued Employment. The grant of an Option pursuant to the Plan shall
not be construed to imply or to constitute evidence of any agreement, express or
implied, on the part of the Company to continue the employment of the
Participant or the service as a member of the Board of Directors, as a
consultant or in any other capacity, whichever the case may be with the Company
or any of its Affiliates.

 

8.3.     Withholding of Taxes. Whenever the Company proposes or is required to
issue or transfer Option Shares or Bonus Shares, the Company shall have the
right to (a) require the recipient or transferee to remit to the Company an
amount sufficient to satisfy any federal, state and/or local withholding tax
requirements prior to the delivery or transfer of any certificate or
certificates for such Option Shares or Bonus Shares, or (b) take whatever action
it deems necessary to protect its interests, including withholding a portion of
such Option Shares or Bonus Shares.

 

Adopted

BOD: 3/29/07

 

SH:     6/13/07

 

-9-